In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1322 
MARSHA WETZEL, 
                                                   Plaintiff‐Appellant, 
                                   v. 

GLEN ST. ANDREW LIVING COMMUNITY, LLC, et al., 
                                   Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 16 C 7598 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 6, 2018 — DECIDED AUGUST 27, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  HAMILTON, 
Circuit Judges. 
    WOOD,  Chief  Judge.  Within  months  of  her  arrival  at  Glen 
St. Andrew Living Community (“St. Andrew”), Marsha Wet‐
zel  faced  a  torrent  of  physical  and  verbal  abuse  from  other 
residents because she is openly lesbian. Time and again, she 
implored St. Andrew’s staﬀ to help her. The staﬀ’s response 
was to limit her use of facilities and build a case for her evic‐
tion. 
2                                                      No. 17‐1322 

    Wetzel sued St. Andrew, alleging that it failed to provide 
her  with  non‐discriminatory  housing  and  that  it  retaliated 
against her because of her complaints, each in violation of the 
Fair  Housing  Act  (FHA  or  Act),  42  U.S.C.  §§  3601–3619. 
St. Andrew insists that the Act aﬀords Wetzel no recourse, be‐
cause it imposes liability only on those who act with discrim‐
inatory animus, an allegation Wetzel had not expressly made 
of  any  defendant.  The  district  court  agreed  and  dismissed 
Wetzel’s suit. We read the FHA more broadly. Not only does 
it create liability when a landlord intentionally discriminates 
against a tenant based on a protected characteristic; it also cre‐
ates liability against a landlord that has actual notice of ten‐
ant‐on‐tenant  harassment  based  on  a  protected  status,  yet 
chooses not to take any reasonable steps within its control to 
stop that harassment. We therefore reverse the district court’s 
grant of St. Andrew’s motion to dismiss and remand for fur‐
ther proceedings. 
                                 I 
    After  her  partner  of  30  years  died,  Wetzel  moved  into 
St. Andrew,  a  residential  community  for  older  adults;  she 
continues  to  live  there  today.  Her  tenancy,  presumably  like 
that  of  St. Andrew’s  other  residents,  is  governed  by  a  form 
Tenant’s Agreement (“Agreement”). Beyond a private apart‐
ment, the Agreement guarantees three meals daily served in 
a  central  location,  access  to  a  community  room,  and  use  of 
laundry facilities. It conditions tenancy at St. Andrew on re‐
fraining  from  “activity  that  [St. Andrew]  determines  unrea‐
sonably interferes with the peaceful use and enjoyment of the 
community by other tenants” or that is “a direct threat to the 
health and safety of other individuals.” It also requires com‐
pliance  with  the  “Tenant  Handbook,”  which  may  “be 
No. 17‐1322                                                        3 

amended from time to time.”  The Agreement authorizes St. 
Andrew to institute eviction proceedings against a tenant in 
breach, and if St. Andrew prevails, the breaching tenant must 
also reimburse St. Andrew for its attorney’s fees. (Indeed, the 
Agreement requires reimbursement of St. Andrew’s fees re‐
lated to an alleged violation or breach even if suit has not been 
instituted.) 
   After arriving at St. Andrew, Wetzel spoke openly to staﬀ 
and other residents about her sexual orientation. She was met 
with intolerance from many of them. The following is just a 
sample of what Wetzel has alleged that she endured. At this 
early stage of the litigation, we accept her account as true, rec‐
ognizing that St. Andrew will have the right to contest these 
assertions at a trial. 
    Beginning a few months after Wetzel moved to St. Andrew 
and continuing at least until she filed this suit (a 15‐month pe‐
riod),  residents  repeatedly  berated  her  for  being  a  “fucking 
dyke,” “fucking faggot,” and “homosexual bitch.” One resi‐
dent, Robert Herr, told Wetzel that he reveled in the memory 
of the Orlando massacre at the Pulse nightclub, derided Wet‐
zel’s son for being a “homosexual‐raised faggot,” and threat‐
ened to “rip [Wetzel’s] tits oﬀ.” Herr was the primary, but not 
sole, culprit. Elizabeth Rivera told Wetzel that “homosexuals 
will burn in hell.” 
    There  was  physical  abuse  too.  Wetzel  depends  on  a 
motorized scooter. Herr at one time rammed his walker into 
Wetzel’s  scooter  forcefully  enough  to  knock  her  oﬀ  a  ramp. 
Rivera bashed her wheelchair into a dining table that Wetzel 
occupied, flipping the table on top of Wetzel. In yet another 
incident, Wetzel was struck in the back of the head while alone 
in the mailroom; the blow was hard enough to push her from 
4                                                      No. 17‐1322 

her scooter, and she suﬀered a bump on her head and a black 
eye. She did not see the assailant, but the person said “homo” 
when  attacking  her.  Following  this  mugging,  Herr  taunted 
Wetzel, rubbing his head and saying “ouch.” Wetzel also had 
two abusive trips in the elevator. During the first, Rivera spat 
on her and hurled slurs. During the second, Wetzel, Herr, and 
another resident, Audrey Chase, were together in the elevator 
when Herr again hit Wetzel’s scooter with his walker.  
    Wetzel routinely reported the verbal and physical abuse to 
St. Andrew’s staﬀ, including Carolyn Driscoll, Sandra Cubas, 
and Alyssa Flavin (the “management defendants”). Wetzel’s 
initial  complaints  won  her  a  brief  respite,  prompting  her  to 
draft  a  thank‐you  note.  But  the  management  defendants, 
among  whom  we  need  not  distinguish  for  purposes  of  this 
appeal,  otherwise  were  apathetic.  They  told  Wetzel  not  to 
worry about the harassment, dismissed the conduct as acci‐
dental, denied Wetzel’s accounts, and branded her a liar. Wet‐
zel’s social worker accompanied her to one meeting about the 
harassment; despite that, the managers denounced Wetzel as 
dishonest. 
    Had the management defendants done nothing but listen, 
we might have a more limited case. But they took aﬃrmative 
steps to retaliate against Wetzel for her complaints. For exam‐
ple, they relegated Wetzel to a less desirable dining room lo‐
cation after she notified them about being trampled by Rivera. 
Following other complaints, they barred her from the lobby 
except to get coﬀee and they halted her cleaning services, thus 
depriving her of access to areas specifically protected in the 
Agreement.  They  falsely  accused  Wetzel  of  smoking  in  her 
room in violation of St. Andrew’s policy. Early one morning, 
two staﬀ members woke Wetzel up and again accused her of 
No. 17‐1322                                                         5 

smoking in her room. When she said that she had been sleep‐
ing, one of them slapped her across the face. One month, Wet‐
zel  did  not  receive  the  customary  rent‐due  notice,  though 
other  tenants  did.  She  remembered  to  pay  on  time,  but  she 
had to pry a receipt from management. 
  In  response,  Wetzel  changed  her  daily  routine.  She  ate 
meals  in  her  room,  forgoing  those  included  as  part  of  the 
Agreement. She stopped visiting the third floor of St. Andrew, 
where Herr lived. She did not use the laundry room at hours 
when she might be alone. And she stayed away from the com‐
mon spaces from which she had been barred by management.  
    Eventually Wetzel brought this action against the manage‐
ment defendants and the entities that own and operate St. An‐
drew  (the  “corporate  defendants”).  Unless  the  distinction 
matters,  we  refer  to  the  group  collectively  as  defendants  or 
St. Andrew.  She  alleged  that  St. Andrew  failed  to  ensure  a 
non‐discriminatory living environment and retaliated against 
her for complaining about sex‐based harassment, each in vio‐
lation  of  the  FHA.  The  complaint  included  related  state 
claims.  
    All  of  the  defendants  moved  for  dismissal,  contending 
that the FHA does not make a landlord accountable for failing 
to stop tenant‐on‐tenant harassment unless the landlord’s in‐
action was animated by discriminatory animus. In the alter‐
native, the defendants argued that Wetzel’s harassment claim 
must be dismissed insofar as it relied on 42 U.S.C. § 3604(b) 
because  that  section  does  not  cover  post‐acquisition  harass‐
ment claims—in other words, harassment claims brought by 
a tenant already occupying her home. The defendants also as‐
serted  that  Wetzel’s  retaliation  claim  failed  because  it  too 
lacked  an  allegation  that  the  defendants  were  motivated  by 
6                                                    No. 17‐1322 

discriminatory animus. The district court agreed with each of 
the  defendants’  arguments  and  dismissed  the  harassment 
claim. It dismissed the retaliation claim without further dis‐
cussion. With the federal claims gone, the court chose to relin‐
quish supplemental jurisdiction over the state claims. Wetzel 
appeals the dismissal of her suit. 
                                II 
                                A 
    As  we  recognized  in  Bloch  v.  Frischholz,  587  F.3d  771 
(7th Cir. 2009) (en banc), the protections aﬀorded by the Fair 
Housing Act do not evaporate once a person takes possession 
of her house, condominium, or apartment. The question be‐
fore us, while an important one, is thus narrow: does the Act 
cover the particular kinds of post‐acquisition discrimination 
that Wetzel suﬀered?  
    Under 42 U.S.C. § 3604(b), it is unlawful “[t]o discriminate 
against any person in the terms, conditions, or privileges of 
sale or rental of a dwelling, or in the provision of services or 
facilities in connection therewith, because of race, color, reli‐
gion, sex, familial status, or national origin.” In addition, the 
Act makes it unlawful “to coerce, intimidate, threaten, or in‐
terfere with any person in the exercise or enjoyment of … any 
right granted or protected by section … 3604 … of this title.” 
42 U.S.C. § 3617. Among other things, these sections prohibit 
discriminatory harassment that unreasonably interferes with 
the use and enjoyment of a home—by another name, a hostile 
housing  environment.  Krueger  v.  Cuomo,  115  F.3d  487,  491 
(7th Cir. 1997); DiCenso v. Cisneros, 96 F.3d 1004, 1008 (7th Cir. 
1996); see also Bloch, 587 F.3d at 781 (recognizing that the pro‐
tections under sections 3604(b) and 3617 may be coextensive).  
No. 17‐1322                                                          7 

    A hostile‐housing‐environment claim requires a  plaintiﬀ 
to show that: (1) she endured unwelcome harassment based 
on a protected characteristic; (2) the harassment was severe or 
pervasive  enough  to  interfere  with  the  terms,  conditions, 
or privileges of her residency, or in the provision of services 
or facilities; and (3) that there is a basis for imputing liability 
to  the  defendant.  See  DiCenso,  96  F.3d  at  1008;  see  also 
Alamo v. Bliss,  864  F.3d  541,  549  (7th  Cir.  2017)  (listing 
elements of a Title VII hostile‐workplace claim); Honce v. Vigil, 
1  F.3d  1085,  1090  (10th  Cir.  1993)  (adopting  elements  of  a 
Title VII hostile‐workplace claim for the FHA). 
                                  B 
     St.  Andrew  agrees  that  our  ruling  in  Hively  v.  Ivy  Tech 
Community  College  of  Indiana,  853  F.3d  339  (7th  Cir.  2017) 
(en banc),  holding  that  discrimination  based  on  sexual 
orientation  qualifies  as  discrimination  based  on  sex  under 
Title  VII,  applies  with  equal  force  under  the  FHA.  We 
therefore  move  directly  to  the  second  element  of  the  case: 
whether  the  harassment  from  which  Wetzel  suﬀered  was 
severe or pervasive enough to interfere with her enjoyment of 
her  dwelling.  Harassment  is  severe  or  pervasive  if  it 
objectively interferes with the enjoyment of the premises or 
inhibits the privileges of rental. DiCenso, 96 F.3d at 1008. That 
standard  requires  us  to  consider  the  totality  of  the 
circumstances, including the frequency of the discriminatory 
conduct, its severity, and whether it is physically threatening 
or humiliating rather than merely oﬀensive. Alamo, 864 F.3d 
at 549–50. There is no “magic number of instances” that must 
be endured before an environment becomes so hostile that the 
occupant’s right to enjoyment of her home has been violated. 
Id.  at  550.  While  isolated  minor  aﬀronts  are  not  enough, 
8                                                        No. 17‐1322 

DiCenso,  96  F.3d  at  1008,  either  a  small  number  of  “severe 
episode[s]” or a “relentless pattern of lesser harassment” may 
suﬃce, Alamo, 864 F.3d at 550 (quoting Cerros v. Steel Techs., 
Inc., 398 F.3d 994, 951 (7th Cir. 2005)). 
    Though it need be only one or the other, the harassment 
Wetzel describes plausibly can be viewed as both severe and 
pervasive. For 15 months, she was bombarded with threats, 
slurs,  derisive  comments  about  her  family,  taunts  about  a 
deadly massacre, physical violence, and spit. The defendants 
dismiss this litany of abuse as no more than ordinary “squab‐
bles” and “bickering” between “irascible,” “crotchety senior 
resident[s].” A jury would be entitled to see the story other‐
wise. (We confess to having trouble seeing the act of throwing 
an elderly person out of a motorized scooter as one of the or‐
dinary  problems  of  life  in  a  senior  facility.)  Wetzel  has  pre‐
sented far more than  “a simple quarrel between two neigh‐
bors or [an] isolated act of harassment.” See Halprin v. Prairie 
Single Family Homes of Dearborn Park Ass’n, 388 F.3d 327, 330 
(7th Cir. 2004). 
                                  C 
    That takes us to the main event: Is there a basis to impute 
liability to St. Andrew for the hostile housing environment? 
This question is new to our circuit. Our response begins, as it 
must, with the text of the statute. Duncan v. Walker, 533 U.S. 
167, 172 (2001). Again, 42 U.S.C. § 3604(b) makes it unlawful 
“[t]o discriminate … because of … sex,” and 42 U.S.C. § 3617 
forbids  a  housing  provider  to  “interfere  with  any  person  in 
the exercise or enjoyment of … any right granted or protected 
by section … 3604 … of this title.” The focus on the actor ra‐
ther  than  the benefitted class,  St. Andrew deduces,  confines 
the world of possible defendants under these sections to those 
No. 17‐1322                                                         9 

accused  of  carrying  discriminatory  animus.  But  St. Andrew 
relies  on  language  defining  the  substantive  contours  of  an 
FHA action to ascertain a landlord’s potential liability for ac‐
tionable abuse—in other words, it is looking at what is prohib‐
ited, not who is subject to those prohibitions. As the Supreme 
Court’s cases in analogous areas demonstrate, the questions 
are diﬀerent. See Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 
629,  639  (1999)  (distinguishing  the  scope  of  behavior  pro‐
scribed under Title IX from availability of private suit); Fara‐
gher v. City of Boca Raton, 524 U.S. 775, 788–89 (1998) (separat‐
ing  the  analysis  of  the  substantive  contours  of  a  forbidden 
hostile environment claim under Title VII from the rules for 
determining  employer  liability);  Meritor  Sav.  Bank,  FSB  v. 
Vinson, 477 U.S. 57, 72 (1986) (telling lower courts to look to 
common‐law  principles  for  guidance  on  employer  liability 
under Title VII). True, a sex‐harassment claim under the FHA 
demands  sex‐based  discrimination,  but  Wetzel  has  alleged 
such discrimination. On its face, the Act does not address who 
may be liable when sex‐based discrimination occurs or under 
what  circumstances.  Cf.  Burlington  Indus.,  Inc.  v.  Ellerth, 
524 U.S. 742, 754–55 (1998) (considering proper vicarious lia‐
bility standard for an employer for purposes of Title VII).  
    Because the text of the FHA does not spell out a test for 
landlord  liability,  we  look  to  analogous  anti‐discrimination 
statutes  for  guidance.  One  natural  point  of  reference  is 
Title VII,  which  governs  discrimination  in  employment.  It 
and  the  FHA  have  been  described  as  “functional 
equivalent[s]” to be “given like construction and application.” 
Kyles v. J.K. Guardian Sec. Servs., Inc., 222 F.3d 289, 295 (7th Cir. 
2000); see also Texas Dep’t of Hous. & Cmty. Aﬀairs v. Inclusive 
Communities  Project,  Inc.,  135  S.  Ct.  2507,  2516  (2015) 
(comparing  section  3604(a)  of  the  FHA  to  Title  VII);  Bloch, 
10                                                      No. 17‐1322 

587 F.3d at 779 (noting that section 3604(b) mirrors Title VII). 
The  Supreme  Court’s  interpretation  of  Title  VII’s  parallel 
section  is  illuminating.  That  section  makes  it  unlawful  “to 
discriminate  against  any  individual  …  because  of …  sex.” 
42 U.S.C. § 2000e‐2(a)(1).  Under  operative  language  in 
Title VII  identical  to  that  of  the  42  U.S.C.  § 3604(b),  an 
employer may be liable under some circumstances when its 
own  negligence  is  a  cause  of  prohibited  harassment. 
Burlington Indus., 524 U.S. at 758–59. Indeed, “when Congress 
uses  the  same  language  in  two  statutes  having  similar 
purposes, particularly when one is enacted shortly after the 
other,  it  is  appropriate  to  presume  that  Congress  intended 
that text to have the same meaning in both statutes.” Smith v. 
City  of  Jackson,  544  U.S.  228,  233  (2005).  The  FHA  followed 
Title VII  by  four  years.  See  Civil  Rights  Act  of  1964  § 703; 
Civil Rights Act of 1968 § 804. St. Andrew provides no reason 
why  the  FHA  requires  in  all  instances  that  the  defendant 
acted  with  discriminatory  animus  when  an  identically 
worded  statute  has  not  been  read  in  such  a  manner.  As  a 
textual matter, we see none. 
    We  recognize,  however,  that  there  are  some  potentially 
important diﬀerences between the relationship that exists be‐
tween  an  employer  and  an  employee,  in  which  one  is  the 
agent of the other, and that between a landlord and a tenant, 
in which the tenant is largely independent of the landlord. We 
thus refrain from reflexively adopting the Title VII standard 
and continue our search for comparable situations. 
    That takes us to Title IX of the Education Amendments of 
1972,  20  U.S.C.  §§  1681–1688.  Like  the  FHA  and  Title  VII, 
Title IX  aims  to  eradicate  sex‐based  discrimination  from  a 
sector  of  society—education.  The  Supreme  Court  has  held 
No. 17‐1322                                                         11 

that Title IX supports a private right of action on the part of a 
person  who  experiences  sex  discrimination  in  an  education 
program or activity receiving federal financial aid. Cannon v. 
Univ. of Chicago, 441 U.S. 677, 688–89 (1979). In Davis v. Monroe 
County Board of Education, the Court confronted the question 
whether a school district’s “failure to respond to student‐on‐
student harassment in its schools can support a private suit 
for  money  damages.”  526  U.S.  at  639.  Because  Title  IX  was 
enacted  pursuant  to  the  Spending  Clause,  private  damages 
were  available  against  a  funding  recipient  only  if  it  had 
adequate notice of its potential liability. Id. at 640. Applying 
that limiting principle, the Court held that the district could 
be held accountable only for its own misconduct. Id. But that 
is just what the Davis plaintiﬀ was trying to do. As the Court 
put  it,  “petitioner  attempts  to  hold  the  Board  liable  for 
its own decision to remain idle in the face of known student‐
on‐student harassment in its schools.” Id. at 641. Indeed, the 
district  itself  subjected  the  plaintiﬀ  to  discrimination  by 
remaining “deliberately indiﬀerent to known acts of student‐
on‐student  sexual  harassment  [when]  the  harasser  is  under 
the  school’s  disciplinary  authority.”  Id.  at  646–47.  It 
emphasized that the recipient of funds exercised substantial 
control over both the harasser and the premises on which the 
misconduct took place. Id. at 645. 
    Much of what the Court said in Davis can be applied read‐
ily to the housing situation. In Davis, the fund recipient’s own 
misconduct subjected the student to actionable sex‐based har‐
assment. Here, we need look only to the management defend‐
ants themselves, asking whether they had actual knowledge 
of the severe harassment Wetzel was enduring and whether 
they  were  deliberately  indiﬀerent  to  it.  If  so,  they  subjected 
Wetzel  to  conduct  that  the  FHA  forbids.  (We  say  nothing 
12                                                     No. 17‐1322 

about  the  situation  in  a  setting  that  more  closely  resembles 
custodial care, such as a skilled nursing facility, or an assisted 
living environment, or a hospital. Any of those are diﬀerent 
enough  that  they  should  be  saved  for  another  day.)  Wetzel 
may be in unchartered territory, but the Supreme Court’s in‐
terpretation of analogous anti‐discrimination statutes satisfies 
us that her claim against St. Andrew is covered by the Act. 
                                 D 
    St.  Andrew  oﬀers  several  reasons  why,  in  its  view,  we 
should  not  adopt  the  analysis  we  have  just  laid  out.  We  re‐
spond to the most important points. It argues that there is no 
agency or custodial relationship between a landlord and ten‐
ant, and from that it reasons that a landlord has no duty to 
protect  its  tenants  from  discriminatory  harassment.  But  we 
have not gone that far: we have said only that the duty not to 
discriminate in housing conditions encompasses the duty not 
to permit known harassment on protected grounds. The land‐
lord does have responsibility over the  common  areas of  the 
building, which is where the majority of Wetzel’s harassment 
took place. And the incidents within her apartment occurred 
precisely because the landlord was exercising a right to enter. 
More broadly, St. Andrew has a statutory duty not to discrim‐
inate. As the Supreme Court said, the FHA “defines a new le‐
gal duty, and authorizes the courts to compensate a plaintiﬀ 
for  the  injury  caused  by  the  defendant’s  wrongful  breach.” 
Curtis v. Loether, 415 U.S. 189, 195 (1974). The same is true of 
an action under Title VII or Title IX. See Dunn v. Washington, 
429 F.3d 689, 691 (7th Cir. 2005); Davis, 526 U.S. at 643. 
   We need not address St. Andrew’s arguments about vicar‐
ious liability, because it is irrelevant here to the management 
defendants’  possible  liability.  (The  Supreme  Court  has  held 
No. 17‐1322                                                       13 

already that the Act imposes vicarious liability on a corpora‐
tion, but not upon its oﬃcers or owners. See Meyer v. Holley, 
537 U.S. 280, 285–86 (2003).) The management defendants’ li‐
ability, if any after a full trial, would be direct—the result of 
standing  pat  as  Wetzel  reported  the  barrage  of  harassment. 
Because liability is direct, “it makes no diﬀerence whether the 
person whose acts are complained of is an employee, an inde‐
pendent contractor, or for that matter a customer … . The gen‐
esis of inequality matters not; what does matter is how the em‐
ployer handles the problem.” Dunn, 429 F.3d at 691. A school 
district’s liability under Title IX is the same. Davis, 526 U.S. at 
640–43.  
   St. Andrew complains that it would be unfair to hold it li‐
able for actions that it was incapable of addressing, but we are 
doing no such thing. We have no quarrel with the idea that 
direct  liability  for  inaction  makes  sense  only  if  defendants 
had, but failed to deploy, available remedial tools. Id. at 644; 
Dunn,  429  F.3d  at  691.  St. Andrew  protests  that  it  can  only 
minimally aﬀect the conduct of its tenants because tenants ex‐
pect to live free from a landlord’s interference. 
    Control in the absolute sense, however, is not required for 
liability. Liability attaches because a party has “an arsenal of 
incentives and sanctions … that can be applied to aﬀect con‐
duct” but fails to use them. Id. St. Andrew brushes aside the 
many tools for remedying harassment that it has pursuant to 
the Agreement.  For  example,  the Agreement  allows  St. An‐
drew to evict any tenant who “engages in acts or omissions 
that constitute a direct threat to the health and safety of other 
individuals”  or  who  “engage[s]  in  any  activity  that  [St. An‐
drew] determines unreasonably interferes with the peaceful 
use and enjoyment of the community by other tenants.” The 
14                                                      No. 17‐1322 

mere reminder that eviction (along with liability for attorneys’ 
fees) was a possibility might have deterred some of the bad 
behavior.  St.  Andrew  also  could  have  updated  the  Tenant 
Handbook to clarify the anti‐harassment and anti‐abuse pro‐
visions. With respect to the common areas, St. Andrew could 
have suspended privileges for tenants who failed to abide by 
the  anti‐harassment  policies,  instead  of  taking  a  blame‐the‐
victim approach.  
    If liability is possible here, St. Andrew warns, then land‐
lords  may  just  renounce  control  of  the  premises  altogether. 
But unless the rental unit is a detached, single‐family dwell‐
ing,  such  total  abandonment  is  not  a  practical  possibility. 
St. Andrew itself had a common living area, a common dining 
area,  common  laundry  facilities,  and  hallways.  It  is  hard  to 
believe that a total disclaimer of liability would be in its own 
best  interest.  In  addition,  contract  law  is  not  the  exclusive 
source of a landlord’s duties or powers. Property law governs 
landlord‐tenant  relations  as  well. A  landlord  typically  must 
provide its tenants a residence that is free from “interfer[ence] 
with a permissible use of the leased property by the tenant.” 
RESTATEMENT (SECOND) OF PROP.: LAND. & TEN. § 6.1. The obli‐
gation  is  breached  even  if  a  third  party  causes  the  interfer‐
ence, so long as the disturbance was “performed on property 
in which the landlord has an interest” and the “conduct could 
be legally controlled by [the landlord].” Id. § 6.1 cmt. d. Inher‐
ent powers spring from that obligation. Cf. id. § 6.1 cmt. d, il‐
lus. 10–11 (illustrating that a landlord breaches its obligation 
to a tenant if the landlord fails to act after learning that con‐
duct  performed  on  the  owned  property  interferes  with  the 
tenant’s permissible use of the leased property). And if need 
be, there is always the right of exclusion, which is “[o]ne of 
the main rights attaching to property.” Byrd v. United States, 
No. 17‐1322                                                           15 

138 S. Ct. 1518, 1527 (2018) (citing 2 W. Blackstone, Commen‐
taries on the Laws of England, ch. 1). The same kinds of steps 
we already mentioned could have been justified as a matter of 
property law.  
    Seeking a broader ruling, Wetzel points to a rule interpret‐
ing the FHA that the U.S. Department of Housing and Urban 
Aﬀairs (HUD) published in 2016. The HUD rule interprets the 
FHA  to  make  a  landlord  directly  liable  for  failing  to  “take 
prompt  action  to  correct  and  end  a  discriminatory  housing 
practice  by  a  third  party”  if  the  landlord  “knew  or  should 
have known of the discriminatory conduct and had the power 
to correct it.” 24 C.F.R. § 100.7(a)(1)(iii). HUD’s rule mirrors 
the scope of employee liability under Title VII for employee‐
on‐employee harassment. We have no need, however, to rely 
on this rule. As we noted earlier, there are salient diﬀerences 
between Title VII and the FHA. In the end, it is possible that 
they  could  be  overcome,  but  more  analysis  than  HUD  was 
able  to  oﬀer  is  necessary  before  we  can  take  that  step.  It  is 
enough for present purposes to say that nothing in the HUD 
rule stands in the way of recognizing Wetzel’s theory. 
    It is important, too, to recognize that the facts Wetzel has 
presented (which we must accept at this stage) go far beyond 
mere  rudeness,  all  the  way  to  direct  physical  violence.  This 
case is thus not, as St. Andrew would have it, one about good 
manners. Courts around the country have policed that line for 
years in the context of Title VII, for which they have ensured 
that  the  standard  is  “suﬃciently  demanding  to  ensure  that 
Title  VII  does  not  become  a  general  civility  code,”  and 
“filter[s] out complaints attacking the ordinary tribulations of 
the workplace, such as the sporadic use of abusive language, 
gender‐related  jokes,  and  occasional  teasing.”  Faragher, 
16                                                     No. 17‐1322 

524 U.S. at 788 (citations omitted). We have no reason not to 
expect the same discipline here.  
                                III 
    In the alternative, St. Andrew urges that Wetzel’s section 
3604(b)  claim  falls  outside  the  scope  of  post‐acquisition  ac‐
tions available under that section of the FHA. Our treatment 
of this argument might have little eﬀect on the outcome of this 
case, because Wetzel’s harassment claim invokes the protec‐
tions of both section 3604(b) and section 3617. And a claim al‐
leging a post‐acquisition pattern of harassment can proceed 
under  section 3617  even if there  is no route for relief  under 
section 3604. Halprin, 388 F.3d at 330. St. Andrew nonetheless 
maintains  that  Wetzel’s  section  3604(b)  claim  is  unavailable 
post‐acquisition. 
    In Bloch, the en banc court took a careful look at the availa‐
bility  of  post‐acquisition  claims  under  section  3604(b). 
587 F.3d at 779–81. We identified two situations in which such 
a claim could proceed: (1) when discriminatory conduct con‐
structively evicts a resident, and (2) when occupancy is gov‐
erned by discriminatory terms (in that case, a condo associa‐
tion rule that prohibited hanging mezuzot and thus discrimi‐
nated against Jews). Id. at 779–80. As to the first situation, we 
reasoned that habitation is a “privilege of sale.” Id. As to the 
second,  the  Bloch  family’s  adherence  to  the  discriminatory 
rule was a “condition of sale.” Id. St. Andrew reads Bloch as 
identifying  the  exclusive  set  of  post‐acquisition  claims  that 
would be possible under section 3604(b). But we said no such 
thing. Instead, as courts do, we were addressing the case be‐
fore us, and so we simply noted that those were “two possi‐
bilities for relief in [the present] case.” Id. at 779. St. Andrew’s 
argument also ignores that section 3604(b) protects not only 
No. 17‐1322                                                       17 

against discrimination in the “terms, conditions, or privileges 
of sale or rental,” but also discrimination “in the provision of 
services  or  facilities  in  connection  therewith.”  As  the  Ninth 
Circuit has recognized, the latter language most naturally en‐
compasses conduct that follows acquisition. Comm. Concern‐
ing  Cmty.  Improvement  v.  City  of  Modesto,  583  F.3d  690,  713 
(9th Cir. 2009). Few “services or facilities” are provided prior 
to  the  point of sale  or rental; far  more attach to  a resident’s 
occupancy. Id. 
    In this case, Wetzel has alleged that while the management 
defendants sat on their hands, residents’ harassment confined 
her to her room for prolonged stretches. Regular harassment 
also impeded her from eating the meals she had paid for at 
the dining hall, visiting the lobby and other common spaces, 
and  obtaining  access  to  the  laundry  room.  These  were  con‐
crete violations of the Agreement, which guarantees “three‐
well  balanced  meals  per  day  to  be  served  in  a  central  loca‐
tion,” a community room, and available laundry facilities. At 
a  minimum  then,  Wetzel  has  a  cognizable  post‐acquisition 
claim  because  discrimination  aﬀected  the  provision  of  ser‐
vices and facilities connected to her rental.  
    Beyond that, the discrimination diminished the privileges 
of  Wetzel’s  rental.  Though  she  has  not  been  constructively 
evicted from her apartment, occupancy of the unit is not the 
only privilege of rental. Use of the totality of the rented prem‐
ises is another. See RESTATEMENT (SECOND) OF PROP.: LAND. & 
TEN.  § 4.3;  A.  JAMES  CASNER  ET  AL.,  1  AMERICAN  LAW  OF 
PROPERTY § 3.49 (1952). So too is the covenant of quiet enjoy‐
ment.  See  City  of  Modesto,  583  F.3d  at  713;  CASNER,  supra, 
§ 3.47. 
18                                                    No. 17‐1322 

    Contrary  to  St.  Andrew’s  assertion,  this  case  is  unlike 
Halprin. There, the Halprin family sued its homeowners’ as‐
sociation because the association’s president incessantly har‐
assed them because they were Jewish. Halprin, 388 F.3d at 328. 
The Halprin opinion took a limited approach to post‐acquisi‐
tion claims under section 3604(b), and so it had no reason to 
reach the question whether the harassment was connected to 
a term, condition, or privilege, or the provision of services, re‐
lated to homeownership. In Bloch, however, the en banc court 
distinguished Halprin as a case in which the homeowners’ as‐
sociation had no contractual relationship to the Halprin fam‐
ily. Bloch, 587 F.3d at 780. St. Andrew tries to use Halprin by 
noting  that  there  was  no  contractual  relationship  between 
Wetzel and any other tenant. True enough, but that is not the 
relevant  comparator.  It  is  between  Wetzel  and  St.  Andrew, 
and that relationship was governed by the Agreement and the 
Tenant Handbook. Nothing in Halprin supports the dismissal 
of Wetzel’s case at this time.  
                                IV 
    Wetzel separately alleged that after she complained about 
the  harassment,  the  management  defendants  restricted  her 
access to facilities and common spaces, downgraded her din‐
ing seat, halted her cleaning services, and attempted to build 
a case for her eviction. In doing so, she says, they retaliated 
against her in violation of 42 U.S.C. § 3617. St. Andrew oﬀers 
several reasons to aﬃrm the district court’s dismissal of this 
claim. It argues that the alleged retaliatory conduct was not 
adverse action; if it was adverse, it was not causally related to 
Wetzel’s complaints; and there is no allegation of discrimina‐
tory animus. St. Andrew conceded at oral argument that it ar‐
gued in the district court only that Wetzel’s retaliation claim 
No. 17‐1322                                                          19 

lacked an allegation of discriminatory animus. We thus limit 
our remark to that argument. Fednav Int’l Ltd. v. Cont’l Ins. Co., 
624 F.3d 834, 841 (7th Cir. 2010). 
    To prove retaliation, a plaintiﬀ must show that: (1) she en‐
gaged in protected activity; (2) she suﬀered an adverse action; 
and (3) there was a causal connection between the two. See, 
e.g., Owens v. Old Wisconsin Sausage Co., Inc., 870 F.3d 662, 668 
(7th Cir. 2017) (elements of a Title VII retaliation claim); Boston 
v. U.S. Steel Corp., 816 F.3d 455, 464 (7th Cir. 2016) (same for 
ADEA); Milligan v. Bd. of Trs. of S. Ill. Univ., 686 F.3d 378, 388 
(7th Cir. 2012) (same for Title IX). Proof of discriminatory an‐
imus is not on the list. We have said that a claim under section 
3617 requires showing intentional discrimination only when 
considering  an  interference  claim.  See  Bloch,  587  F.3d  at  783; 
East‐Miller v. Lake Cnty. Highway Dep’t, 421 F.3d 558, 562–63 
(7th Cir. 2005); see also Halprin, 388 F.3d at 330–31 (recogniz‐
ing that section 3617 creates diﬀerent types of claims). 
    Indeed, if we were to read the FHA’s anti‐retaliation pro‐
vision to require that a plaintiﬀ allege discriminatory animus, 
it would be an anomaly. The FHA’s anti‐retaliation provision 
makes it unlawful “to coerce, intimidate, threaten, or interfere 
with any person in the exercise or enjoyment of, or on account 
of  his  having  exercised  or  enjoyed,  …  any  right  granted  or 
protected  by  section  3603,  3604,  3605,  or  3606  of  this  title.” 
42 U.S.C.  §  3617.  Like  all  anti‐retaliation  provisions,  it  pro‐
vides protections not because of who people are, but because 
of what they do. See Burlington Northern & Santa Fe Ry. Co. v. 
White, 548 U.S. 53, 63 (2006). 
20                                                     No. 17‐1322 

                                 V 
   The district court’s judgment is REVERSED and the case is 
REMANDED for further proceedings consistent with this opin‐
ion.  We also  instruct the district  court to reinstate  the  state‐
law claims that were dismissed for want of jurisdiction.